DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: paragraph [0027] should likely be amended to recite --wellbore wall 150--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1-3, 5-11, and 13-20 are rejected under 35 USC 102(a)(1) as anticipated by or, in the alternative, under 35 USC 103 as obvious over Giroux et al. (US 7,857,052 B2) (“Giroux”).
Referring to claim 1: Giroux teaches a multi-stage cementing tool for cementing in a wellbore, the cementing tool comprising:
a body 30 configured to fit within a tubing string (column 4, lines 39-42);
an outer mandrel (unlabeled, where ports 36 extend through) located around an outside of at least a portion of the body;
a flow port 36, wherein the flow port is defined by an opening that traverses through a portion of the outer mandrel for fluid communication with an inside of the tubing string and an annulus of the wellbore (column 4, lines 39-42);
a port plug, wherein the port plug is releasably connected to the outer mandrel by a frangible device, and wherein the port plug is located within the flow port when the port plug is releasably connected to the outer mandrel (column 4, lines 49-52); and
only one sleeve 33, wherein the only one sleeve is a closing sleeve located within the body and positioned above the flow port when the closing sleeve is in a pre-shifted position (FIG. 3A).
While the rupture disk taught by Giroux (not shown, column 4, lines 49-52) is more than likely in the flow port 36, in the alternative that Giroux does not teach a port plug is located within the flow port when the port plug is releasably connected to the outer mandrel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the port plug taught by Giroux to be located within the flow port since such an orientation is extremely well known in the art, and rupture disks/port plugs are basically exclusively used in flow ports.
Referring to claim 10: Giroux teaches a method of performing a multi-stage cementing operation in a wellbore comprising:
introducing a tubing string (column 4, lines 39-42) and a cementing tool 1 installed within the tubing string into the wellbore, wherein the cementing tool comprises:
a body 30 configured to fit within the tubing string;
an outer mandrel (unlabeled, where ports 36 extend through) located around an outside of at least a portion of the body;
a flow port 36, wherein the flow port is defined by an opening that traverses through a portion of the outer mandrel for fluid communication with an inside of the tubing string and an annulus of the wellbore (column 4, lines 39-42);
a port plug, wherein the port plug is releasably connected to the outer mandrel by a frangible device, and wherein the port plug is located within the flow port when the port plug is releasably connected to the outer mandrel (column 4, lines 49-52); and
only one sleeve 33, wherein the only one sleeve is a closing sleeve located within the body and positioned above the flow port when the closing sleeve is in a pre-shifted position (FIG. 3A);
introducing a first cement composition into the wellbore through the tubing string (FIG. 2A);
closing a fluid flow path through a bottom end of the tubing string (using plug 60);
releasing the port plug from connection with the outer mandrel, wherein releasing the port plug opens the flow port to fluid communication from the inside of the tubing string and the annulus of the wellbore (column 4, lines 49-52; FIG. 3B); and
introducing a second cement composition into the annulus via the flow port (column 5, lines 15-18).
While the rupture disk taught by Giroux (not shown, column 4, lines 49-52) is more than likely in the flow port 36, in the alternative that Giroux does not teach a port plug is located within the flow port when the port plug is releasably connected to the outer mandrel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the port plug taught by Giroux to be located within the flow port since such an orientation is extremely well known in the art, and rupture disks/port plugs are basically exclusively used in flow ports.
Referring to claim 2: Giroux does not specifically teach the port plug is made from metals, metal alloys, composite materials, dissolvable materials, or hardened plastics.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the port plug taught by Giroux to be made of the materials above since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claims 3 and 11: While the port plug and tubing string taught by Giroux inherently have force ratings, Giroux does not specifically teach a force rating of the port plug is greater than or equal to a force rating of the tubing string. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relative force ratings of the port plug and tubing string taught by Giroux since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Referring to claims 5 and 13: Giroux teaches the frangible device is selected from a shear pin, a shear screw, a shear ring, a load ring, a lock ring, a rupture disk (column 4, lines 49-52), a pin, or a lug.
Referring to claims 6 and 14: While the frangible device and tubing string taught by Giroux inherently have force ratings, and that the frangible device fails before the tubing string, Giroux does not specifically teach a force rating of the frangible device is less than 80% of a force rating of the tubing string.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the relative force ratings of the frangible device and tubing string taught by Giroux since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Referring to claims 7 and 18: Giroux teaches the closing sleeve is held in the pre-shifted position via a frangible device 35 that releasably connects the closing sleeve to the outer mandrel.
Referring to claim 8: Giroux teaches the port plug comprises one or more sealing elements (unlabeled O-rings embedded in 33) located around an outer perimeter of the port plug, and wherein the one or more sealing elements restrict or prevent fluid flow between an inner perimeter of the flow port and the outer perimeter of the port plug (FIG. 3A).
Referring to claim 9: Giroux teaches the closing sleeve comprises a lock ring, one or more sealing elements (unlabeled O-rings embedded in 33), or both a lock ring and one or more sealing elements.
Referring to claim 15: Giroux teaches closing a fluid flow path through a bottom end of the tubing string comprises flowing a shut-off plug 60 into the tubing string, wherein the shut-off plug engages with a shut-off seat 34 located within the tubing string, and wherein engagement of the shut-off plug with the shut-off seat restricts fluid flow through the bottom end of the tubing string.
Referring to claims 16 and 17: Giroux does not specifically teach releasing the port plug from connection with the outer mandrel comprises increasing pressure within the tubing string after the fluid flow path through the bottom end of the tubing string is closed, wherein the port plug is released via shearing of the frangible device.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the releasing the port plug to comprise increasing pressure within the tubing string to shear the frangible device since Giroux already teaches using increased pressure to shear shear screws (column 4, lines 35-37) and to push plugs (i.e., after the fluid flow path through the bottom end of the tubing string is closed) (column 5, lines 9-11).  Further, it is very well known to release similar plugs in the art mainly by either application of pressure, mechanical force or chemical dissolution.
Referring to claim 19: Giroux teaches shifting the closing sleeve from the pre-shifted position to a shifted position (FIG. 3C), wherein the closing sleeve blocks fluid flow through the flow port in the shifted position.
Referring to claim 20: Giroux teaches shifting of the closing sleeve comprises: causing a closing plug 70 to engage with a seat 42 located on an inside of the closing sleeve, wherein engagement of the closing plug with the seat restricts fluid flow past the seat; and increasing pressure within the tubing string above the seat, wherein the increased pressure causes the second frangible device 35 to shear (column 4, lines 52-59).
Claims 4 and 12 are rejected under 35 USC 103 as being unpatentable over Giroux and in view of Page, Jr. (US 4,286,662) (“Page”).
Referring to claims 4 and 12: Giroux does not offer many details of the flow port or the port plug.  Page teaches a tool for use in a wellbore, the tool comprising:
an outer mandrel 11;
a flow port 29, wherein the flow port is defined by an opening that traverses through a portion of the outer mandrel for fluid communication with an inside of a tubing string 10 and an annulus 19 of the wellbore 20;
a port plug 31, wherein the port plug is releasably connected to the outer mandrel by a frangible device 28 (column 2, lines 43-49), and wherein the port plug is located within the flow port when the port plug is releasably connected to the outer mandrel (FIG. 1),
wherein the flow port comprises a shoulder (radially inward of “31” in Figs. 1 and 2), wherein a bottom end of the port plug comprises side walls, and wherein the bottom end of the port plug shoulders up against the shoulder of the flow port such that the port plug is prevented from releasing through the flow port and into the inside of the tubing string.  Page does not specifically teach a bottom end of the port plug comprises tapered side walls.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the port plug and side walls taught by Giroux and Page to comprise tapered side walls because the configuration of the claimed side walls is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed side walls was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant’s arguments, see pages 7-8, filed August 15, 2022, with respect to one of the objections to the specification, the claim objections and the 35 USC 112 rejections have been fully considered and are persuasive.  One of the objections to the specification, the claim objections and the 35 USC 112 rejections have been withdrawn.  As further explained above, one of the previous objections to the specification was overlooked and is therefore maintained above.
Applicant’s arguments, see pages 8-9, filed August 15, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 as being unpatentable over Makowiecki et al. (US 8,215,404 B2) and in view of Page, Jr. (US 4,286,662) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Giroux.  Regarding the applicant’s arguments that Makowiecki and Page, alone or in combination, do not teach “only one sleeve” as now required by the amended claims, the examiner agrees.  However, as further explained above, Giroux does teach a cementing tool comprising only one sleeve.  Therefore, the claims stand finally rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogers et al. (US 7,866,392 B2) teaches a wellbore cementing tool 18 comprising a port 30 in a mandrel, a frangible device 28 in the port, and only one sleeve 42, wherein the sleeve is a closing sleeve.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


17 October 2022